DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings (Figures 2, 4-5, and 9-10) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there are no present descriptive legends for any of the reference characters in the drawings of Figure 2. It becomes difficult as the Examiner to identify the drawings without corresponding labels..
	In Figure 4, because there is no present reference character number for the label “Directory of all the Social Networks and Collaborative Networks” and the label “PU”
In Figure 5, because there are not present reference character numbers for labels “Program that resides on device [..]”, “Sovereign Profile plugs into Social Network 1”, Sovereign Profile plugs into Social Network 2” , and Sovereign Profile plugs into Social Network 3”. 
In Figure 9, because there are no present reference character numbers for labels “Secure Verification Identifier requested [..]”, “Decision to allow [..]”, “Content Controller [..]”, “Marked Open [..]”, “Marked Closed [..]” “New incarnation [,..]”, “Member receives invitation [..]”, “Member accepts invitations [..], this creates issues as reference characters 908 and 906 are given corresponding labels but the rest of the drawings do not follow the pattern.
In Figure 10, because there are no present reference character number for all the labels in the drawings except reference character 1002, 1004 and 1006. Examiner suggest following to pattern of assigning each label in the drawing a corresponding reference character number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because The Abstract is a total of 22 words that is less than the range than 50-150 word length words.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide sufficient description or any example that discloses at a second Smartblock terminating the first and second blockchain as recited in independent claims 1 and 7  . The specification merely states on (0130-0131) “A Smartblock 1204 is created and anchors all the Blockchains. In other implementations, other Smartblock determiners or triggers, such as time, dollar amounts, value, or even amounts of commodities or trades, may be employed to periodically anchor or terminate a Blockstrand. In other implementations, hashes may also be made that connect the different data blocks together between the strands in the Blockstrand. [00131]  The problem   of Blockchain heights continuing to grow  and ever-increasing processing demands is addressed by the use of Blockstrands. If the data blocks 1206-1216 all have expired based upon their expiration criteria 310, then the Blockstrand may be pruned and the Genesis node will be advanced/become Smartblock 1204. Example of termination criteria for the Expiration 310 includes date (document retention date, food expiration plus extra time date, birthday, etc...), unit depletion, supplier change, death of a person, etc.... It is understood, that in the current example the data will be lost with pruning. But in other implementations, the data may be saved off or otherwise archived with the understanding that the security provided for the data by use of the Blockstrand will no longer be present.” This embedment does not explain the process of how or in what way the second Smartblock terminate the first and second blockchain the specification  only disclose criteria of the termination. Therefore it will be broadly and reasonably interpreted that if a first and second blockchain is deleted, terminated cancel or the like thereof in a blockchain network consisting of a genesis or Smartblock, the claim limitation would be met. Examiner suggest further clarifying and defining in the specification and providing sufficient detail as to how the first and second blockchain are terminated and by which entity, the Smartblock, a node etc.



Claim Objections

Claim 3 and 9 are objected to because of the following informalities:

In regards to Claims 3 and 9, the applicant recites the limitations “and the data node were” should read “and the data nodes that were” for grammatically correct sentence. Appropriate correction is required.
In regards to Claims 3 and 9, the applicant recites the limitation “if”, this creates confusion as the phrase “if” is a conditional limitation that may or may not happened. By using the phrase “if” the step of the expiration threshold and field may or may not be met and the limitation would still be met. The specification states on Par. (00131) “if the data blocks 1206-1216 all have expired based upon their expiration criteria 310, then the Blockstrand may be pruned and the Genesis node will be advanced/become Smartblock 1204. Example of termination criteria for the Expiration 310 includes date (document retention date, food expiration plus extra time date, birthday, etc...), unit depletion, supplier change, death of a person, etc.”. Therefore it will be broadly and reasonably interpreted that if the expiration threshold and field is not met the mapping of the limitation would still be sufficient. Examiner suggest replacing the phrase “if” with the phrase “when” to clearly and definitely recite a performed limitation. Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending U.S Application No. 16, 524, 019. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 

Co-Pending application



U.S Application No. 16, 974, 271
U.S Application No. 16, 524, 019
Claim 1: 

A method of securely storing data across a network in a blockstrand distributed database, comprising: 

generating a Smartblock; 

linking a first plurality of data blocks into a first blockchain attached to the Smartblock;

 linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; 


terminating the first blockchain and the at least second blockchain at a second Smartblock; and 


storing in at least a portion of the data blocks date information. 

 
Claim 1:

A method of securely storing data across a network in a blockstrand distributed database, comprising: 

generating a Smartblock; 

linking a first plurality of data blocks into a first blockchain attached to the Smartblock;

 linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; and

 
terminating the first blockchain and the at least second blockchain at a second Smartblock. 
Claim 2:

The method of securely storing data across a network in the blockstrand distributed database of claim 1, 

wherein each of the data blocks includes an expiration field.
Claim 2:

The method of securely storing data across a network in the blockstrand distributed database of claim 1, 

wherein each of the data blocks includes an expiration field.
Claim 3:

The method of securely storing data across a network in the blockstrand distributed database of claim 2, further includes, 


determining if the expiration threshold in each of the expiration field in each of the data blocks between the first Smartblock and the second Smartblock has been met, and


 pruning the blockstrand by deleting the first Smartblock and the data nodes were located between the first Smartblock and the second Smartblock.
Claim 3:

The method of securely storing data across a network in the blockstrand distributed database of claim 2, further includes, 

determining if the expiration threshold in each of the expiration field in each of the data blocks between the first Smartblock and the second Smartblock has been met, and 

pruning the blockstrand by deleting the first Smartblock and the data nodes were located between the first Smartblock and the second Smartblock
Claim 4: 

The method of securely storing data across a network in the blockstrand distributed database of claim 1,

 wherein terminating at a second Smartblock includes generating a previous hash that includes hash data from at least one data block located in each of the blockchains.
Claim 4:

The method of securely storing data across a network in the blockstrand distributed database of claim 1, 

wherein terminating at a second Smartblock includes generating a previous hash that includes hash data from at least one data block located in each of the blockchains.
Claim 5:

The method of securely storing data across a network in the blockstrand distributed database of claim 1, 
where the Smartblock is a data block with a Smartblock identifier.


Claim 5:

The method of securely storing data across a network in the blockstrand distributed database of claim 1, 
where the Smartblock is a data block with a Smartblock identifier. 










Claim 6:

The method of securely storing data across a network in the blockstrand distributed database of claim 5, 

wherein the Smartblock Identifier is a smartblock flag.
Claim 6:

The method of securely storing data across a network in the blockstrand distributed database of claim 5, 

wherein the Smartblock identifier is a smartblock flag.
Claim 7:

A system for securely storing data across a network in a blockstrand distributed database, comprising: 

a processor; a non-volatile computer memory storing computer-readable instructions configured to: 

generating a Smartblock; 

linking a first plurality of data blocks into a first blockchain attached to the Smartblock; 

linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; 

terminating the first blockchain and the at least second blockchain at a second Smartblock; 

and storing in at least a portion of the data blocks date information.
Claim 17:

A system for securely storing data across a network in a blockstrand distributed database, comprising: 

a processor; a non-volatile computer memory storing computer-readable instructions configured to: 

generating a Smartblock; 

linking a first plurality of data blocks into a first blockchain attached to the Smartblock;

 linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; and 

terminating the first blockchain and the at least second blockchain at a second Smartblock.
Claim 8:


The system of claim 7 wherein said computer-readable instructions wherein, wherein each of the data blocks includes an expiration field.
Claim 8:

The system of claim 7 wherein said computer-readable instructions wherein, wherein each of the data blocks includes an expiration field.
Claim 9:


The system of claim 8 wherein said computer-readable instructions are further configured to: determine if the expiration threshold in each of the expiration field in each of the data blocks between the first Smartblock and the second Smartblock has been met, and prune the blockstrand by deleting the first Smartblock and the data nodes were located between the first Smartblock and the second Smartblock.
Claim 9:

The system of claim 8 wherein said computer-readable instructions are further configured to: determine if the expiration threshold in each of the expiration field in each of the data blocks between the first Smartblock and the second Smartblock has been met, and prune the blockstrand by deleting the first Smartblock and the data nodes were located between the first Smartblock and the second Smartblock.
Claim 10:

The system of claim 7 wherein said computer-readable instructions are further configured to: terminate at a second Smartblock includes generating a previous hash that includes hash data from at least one data block located in each of the blockchains.
Claim 10: 

The system of claim 7 wherein said computer-readable instructions are further configured to: terminate at a second Smartblock includes generating a previous hash that includes hash data from at least one data block located in each of the blockchains.
Claim 11:

The system of claim 7 wherein said computer-readable instructions include the Smartblock being a data block with a Smartblock identifier.
Claim 11:

The system of claim 7 wherein said computer-readable instructions include the Smartblock being a data block with a Smartblock identifier.
Claim 12:

The system of claim 11 wherein said computer-readable instructions wherein the Smartblock identifier is a smartblock flag. 
Claim 12:

The system of claim 11 wherein said computer-readable instructions wherein the Smartblock identifier is a smartblock flag.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claims 1-3 and 7-9, the applicant recites the limitation “the data blocks”, this is unclear because there is a lack of antecedent basis as the data blocks was never previously recited. This is also unclear because a plurality of data blocks is already recited in the independent claims. This creates confusion as to which data blocks the applicant is referring to, if it is the same plurality of data block previously recited or if it is new embodiment of data blocks with the corresponding date information. The specification states on Par. (0093) “In yet other approach, such as FIG. 8, a diagram 800 of a dynamic Blockstrand 802 is depicted in accordance with an example implementation. In FIG. 8, a dynamic Blockstrand's Smartblock 802 is depicted and is connected to data blocks 804 and another Smartblock 806. Smartblock 806 then acts as geneses/anchor node for a sub Blockstrand. It is also noted Smartblock 808 is able to connect into data block 810 that is present in a different Blockstrand or”. Therefore it will be broadly and reasonably interpreted that the data blocks are referring to the same plurality of data blocks recited in the claims. Examiner suggest using “a” in front of data blocks or referring to the “plurality of data blocks to recite consistent claim language and to eliminate confusion. 

In regards to Claims 1-12, the applicant recites the limitation “a network”, this is unclear a network was already previously recited in the independent claims . This creates confusion as to which network the applicant is referring to as there are a first and second blockchain network. The specification state on Par. (0055) “In some embodiments, for example, the subject Blockstrand closes itself with the Smartblock and compares itself with other Smartblocks across a network using its predetermined accountability preferences dictating what aspects of its relational Blocks across the network for security.”. Therefore it will be broadly and reasonably interpreted that a network is referring to the same network recited in the independent claims. Examiner suggest using the phrase “the” in front of network to recite consistent claim language and to eliminate confusion.


In regards to Claims 3 and 9, the applicant recites the limitation “the data nodes”, this is unclear because the data nodes lacks antecedent basis as the data nodes was never previously recited prior in the claims. This creates confusion as to which data nodes the applicant is referring to. The specification states on Par. (0078) “Each of the computers 102 and 202-214 is able to receive the Stranded Blockchain and add nodes to a Blockchain in a Blockstrand. The computers 102 and 202-214 are also able to manage/create Smartblocks that anchor a Blockstrand. The computers are shown as connected to the internet 216, but in other irnplementations other types or combination of networks may be used (i.e. 4G, 5G, ISDN, Packet Network). [0079] FIG. 3 is a diagram of a data block 300 for use in a Blockstrand 122 of FIG. 1”. Therefore it will be broadly and reasonably interpreted that nodes are referring to computers, devices or peers in the blockchain network. Examiner suggest using the phrase “a” in front of data nodes to recite proper limitations when first being recited and to eliminate confusion. 

In regards to Claims 4 and 10, the applicant recites the limitation “a second Smartblock”, this is unclear because a second Smartblock was already previously recited in the independent claims. This creates confusion as to which second smart block the applicant is referring to , if it is the same Smartblock recited earlier in the claims or if it is a new embodiment of a Smartblock. The specification state on Par. (0044) “using dynamic Smartblocks (Genesisblocks) creating a strand of Blockchains that can dynamically expand and be put into one or more Blockstrands. Anytime two or more Blockchains are tied together using a Genesisb lock and closed at predetermined intervals a Blockstrand is created.”. Therefore it will be broadly and reasonably interpreted that a second SmartBlock is a second genesis or start block in another blockchain network. Examiner suggest using the phrase “the” in front of second Smartblock to recite consistent claim language and to eliminate confusion.

In regards to Claims 4 and 10, the applicant recites the limitation “the blockchains”, this is unclear because the blockchain lacks antecedent basis as it was never previously recited in the claims. It creates confusion as to which blockchain the applicant is referring to as there are multiple blockchains. The specification states on Par. (0050-0051) “Blocks, Blockchains, and/or segments thereof, housed inside a Blockstrand can be selectively Compared and/or synchronized to other elements, Blocks, Blockchains, and/or segments thereof. For example, where Blockstrand A is distributed across n processors (computers), the information contained in the Genesisblock or one or more following Smartblocks houses instructions regarding which Blocks and/or Blockchains should be Compared for matching data within the distributed Blockstrands. These instructions can range from the speed at which Blocks are added and/or replicated with respect to individual Blockchains”. Therefore it will be broadly and reasonably interpreted that the blockchains are referring to the first and second blockchain recited previously in the clai8ms. Examiner suggest removing the phrase “the”,  using “the first and second blockchains” or further clarifying which blockchains the applicant is referring to recite consistent claim language and to eliminate confusion.
In regards to Claims 3 and 9 line 2, the applicant recites the limitation “the expiration threshold”, this is unclear because the expiration threshold lacks antecedent basis as the expiration threshold was never previously recited prior in the claims. This creates confusion as to which expiration threshold the applicant is referring to. The specification states on Par. (00131) “The problem   of Blockchain heights continuing to grow  and ever-increasing processing demands is addressed by the use of Blockstrands. If the data blocks 1206-1216 all have expired based upon their expiration criteria 310, then the Blockstrand may be pruned and the Genesis node will be advanced/become Smartblock 1204. Example of termination criteria for the Expiration 310 includes date (document retention date, food expiration plus extra time date, birthday, etc...), unit depletion, supplier change, death of a person, etc....”. Therefore it will be broadly and reasonably interpreted that expiration threshold is referring toto a time limit, time window, expiry time or form of time component that must be met in regards to the blockchain network. Examiner suggest using the phrase “a” in front of expiration threshold to recite proper limitations when first being recited and to eliminate confusion. 

 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”)  and Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”) in further view of Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”)



	In regards to Claim 1, Bell teaches a method of securely storing data across a network in a blockstrand distributed database, comprising: (Par. (0018) “trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain”; store data across a network in a blockstrand distributed data base (store ledgers with transactions in a blockchain))
generating a Smartblock; linking a first plurality of data blocks into a first blockchain attached to the Smartblock; (Par. (0025) “Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all ‘in-flight’/pending transactions. Transactions will not expire but will ‘complete’ at some point. Completed transactions are not rolled into the genesis block,”; generating Smartblock ( generates a sealing block [..] creates a genesis block)), (Par. (0020) “the gardener node 120 creates the next day ledger genesis block using the previous business day sealing block hash value 122. The first day ledger has its ancestor block attribute set to zero by the gardener node. [..] After the gardener node has completed the seeding (i.e., including the hash) of the descendent/new day ledger the ledger enters the open stage 144. The open stage permits for the execution of transactions on the ledger similarly to a standard distributed ledger or blockchain.”; linking a first plurality of data blocks into a first blockchain attached to the Smartblock ( genesis block associated and gardener node corresponding to  transactions of the blockchain)) (Examiner notes: In the instant application, the specification states on Par. (0044 and 0057) that a Smartblock corresponds to a genesis block therefore it will be broadly and reasonably interpreted as such))
linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; (Par. (0018) “a trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers [..] The day ledgers are blockchains that track individual assets as smart contracts for a specific topic domain (i.e., purpose, requirements, standards, etc., of the blockchain) and a time period for active status (e.g., one hour, 8 hours, 24 hours, 7 days, etc.).”; linking a second plurality of data blocks into at least second blockchain (multiple daily ledgers that are blockchains)), (Par. (0032) “the method may include one or more of changing a status of a current blockchain to a closed and retired status based on expiration of a limited time window 312, creating a genesis block associated with a new blockchain 314, storing a world state of the current blockchain in the genesis block 316, creating one or more smart contracts 318, storing the one or more smart contracts on the new blockchain 322,”; second blockchain attached to the Smartblock ( genesis block correspond to new blockchain)), (Par. (0033) “The method may further include creating a genesis block associated with the another new blockchain, and setting a genesis block attribute of the genesis block associated with the another new blockchain to a hash value of a last block of the new blockchain.”; second blockchain attached to the Smartblock (creating a genesis block associated with another new blockchain)), (Par. (0034) “of creating a genesis block associated with a new blockchain 352 [..] one or more potential blockchain transactions via an authentication module and permits the one or more potential blockchain transactions to be written to the new blockchain”; second plurality of data blocks into at least a second blockchain ( genesis block and new blockchain corresponding one or more transactions written into the new blockchain))
	at a second Smartblock; and  (Par. (0025) “Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all ‘in-flight’/pending transactions.”; second Smartblock (each Gardner node creates a genesis block for new ledger))
	However Bell does not explicitly teach terminating the first blockchain and the at least second blockchain ……  storing in at least a portion of the data blocks date information.
	Wherein Guo teaches terminating the first blockchain and the at least second blockchain ……  (Par. (0072) “the first block, the node 14 deletes the previous first blockchain, and then maintains a new blockchain (the second blockchain). There is a correlation between the two blockchains (that is, the first and the second blockchains).”; terminating the first blockchain ( deletes the previous first blockchain)), (Par. (0082) “The unused transaction output information with relatively low activity is transferred from the second blockchain to the third blockchain, making it easy to back up the entire third blockchain to the storage system. When the backup is completed, the third blockchain may be deleted. The target number of times may be any value greater than 0, for example, the target number of times may be 3.”; terminating at least a second blockchain ( the third blockchain may be deleted)) 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guo within the teachings of Bell to include terminating the first blockchain and the at least second blockchain and storing in at least a portion of the data blocks date information because of the analogous concept of blockchain technologies and the use of time-based verification on multiple transaction in the blockchain network. Guo includes a process of terminating the first and second blockchain and storing date information of the blocks. This is important because by terminating the blockchain it adds another layer of secure protection from risk, harm or compromise of the blockchain network. By terminating the blockchains the it creates a solution of linearly adding blocks to the system and causing additional processing time and power because of how large the blockchain becomes, terminating the blockchain maintains inherent security by dropping off outdated or older blocks that could be susceptible to alteration. This proves important in the field of property rights, commercial structures and medical records in institution by adding a time component in each block. This creates high assurance and confidence for nodes in the network and maintains the integrity of the system as a whole. 
	However Bell and Guo do not explicitly teach storing in at least a portion of the data blocks date information.
	Wherein Nathan teaches storing in at least a portion of the data blocks date information. (Par. (0062) “records of the data may be stored in the blocks of the blockchain ledger including times, dates, checks, order validation, and completion of the software module installations and updates in each step of the pipeline installation procedure for future review, searching and compliance data that the service bulletins have been received,”; storing in at least a portion of the data blocks (records of the data stored in the blocks) date information (time, dates))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nathan within the teachings of Bell and Guo to include data blocks with date information because of the analogous concept of blockchain technologies and time based verification. Nathan includes a process in which data blocks in the blockchain include date information. This is important because it adds another layer of secure protection by not only implementing a time based verification but to also include the date of each transaction. This proves importance when identifying rightful and authorized nodes from invalid or unwarranted entities. By implementing a date information in each block nodes can establish trust when exchanging confidential information such as property rights, manufacturing good descriptions, voting information and more based on the accurate and present date as well as the time. This maintains the integrity of the system as a whole and promotes free flowing exchange without concerns of harm or risk. 




In regards to Claim 5, the combination of Bell and Guo teach the method of claim 1, Bell further teaches the method of securely storing data across a network in the blockstrand distributed database of claim 1, where the Smartblock is a data block with a Smartblock identifier. (Par.  (0020) “During the genesis stage, the gardener node 120 creates the next day ledger genesis block using the previous business day sealing block hash value 122. The first day ledger has its ancestor block attribute set to zero by the gardener node. During genesis creation, the gardener node 120 establishes roles, participants and assigns those participants to certain roles on the new ledger and deploys the approved smart contract templates to the new ledger. After the gardener node has completed the seeding (i.e., including the hash) of the descendent/new day ledger the ledger enters”; where the Smartblock (genesis block) is a data block with a Smartblock identifier (block hash value corresponding to genesis block)), (Par. (0024) “the seed and the hash are the same. The sealing block's hash is a seed value of the genesis block, the seed permits for follow-on work and contributes to immutability by pointing back to a previous block/state, which includes work/assets. Also, rolling over in-progress/non-finalized assets ensures that transactions are not purged out of a blockchain”; Smartblock is a data block with a Smartblock identifier (genesis block corresponding to hash seed value))

In regards to Claim 7, Bell teaches a system for securely storing data across a network in a blockstrand distributed database, comprising: a processor; a non-volatile computer memory storing computer-readable instructions configured to: (Par. (0018) “trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain”; store data across a network in a blockstrand distributed data base (store ledgers with transactions in a blockchain)), (Par. (0036) “An exemplary storage medium may be coupled to the processor such that the processor may read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the processor. The processor and the storage medium may reside in an application specific integrated circuit (“ASIC”). In the alternative, the processor and the storage medium may reside as discrete components.”; processor), (Par. (0037) “a memory 410 and a processor 420 may be discrete components of a network entity 400 that are used to execute an application or set of operations as described herein. The application may be coded in software in a computer language understood by the processor 420, and stored in a computer readable medium, such as, a memory 410. The computer readable medium may be a non-transitory computer readable medium that includes tangible hardware”; memory storing computer readable instructions (memory corresponding to executing application and computer readable medium))
The following limitations recite similar limitations to the method of independent claim 1 and the teachings of Bell and Guo address all the limitations discussed stated above. 

	In regards to Claims 11, claim 11 are systems claims that recite similar limitations to the method of claim 5 and the teachings of Bell and Guo address all the limitations discussed in claim 5 and are thereby rejected under the same grounds. 


Claims 2 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”), Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”), and Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”) in further view of Novo Diaz et al. (U.S Pub. No. 20210406250, hereinafter referred to as “Novo Diaz”) 



	In regards to Claim 2, the combination of Bell, Guo and Nathan do not explicitly teach the method of securely storing data across a network in the blockstrand distributed database of claim 1, wherein each of the data blocks includes an expiration field.
	Wherein Novo Diaz teaches The method of securely storing data across a network in the blockstrand distributed database of claim 1, wherein each of the data blocks includes an expiration field. (Par. (0020) “The reincarnation blocks are created and included to the blockchain when a pre-defined condition is satisfied. The reincarnation blocks are associated with expiration times. When the expiration time is reached, a reincarnation block is selected and preceding the reincarnation block are deleted from the blockchain. This solution requires a definition of a new type of blocks as well as the monitoring of the expiration time and/or the predefined condition that is to be met by the blockchain.”; each of the data blocks (reincarnation blocks) includes an expiration field (blocks are associated with expiration times))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Novo Diaz within the teachings of Bell, Guo and Nathan to include each of the data blocks includes an expiration field because of analogous concept of blockchain technologies and time-based verification. Novo Diaz includes a process in which an expiration time or field are present at each of the blocks. This allows user to identify outdated or possibly compromised blocks due to the time limit exceeding the field or threshold. This detection component of time proves important in commercial venues and validating blocks that do not exceed the time. This maintain the integrity as a whole of the blockchain network and provides assurances that the network of nodes with medical, financial or personal data would not be exposed due to outdated blocks.

In regards to Claim 8, claims 8 is a system claim that recite similar limitations to the method of claim 2 and the teachings of Bell, Guo, Nathan, and Novo Diaz address all the limitations discussed in claim 2 and are thereby rejected under the same grounds.

Claims 3 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”), Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”), Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”) and Novo Diaz et al. (U.S Pub. No. 20210406250, hereinafter referred to as “Novo Diaz”) in further view of Huang et al. (U.S Pub. No. 20210216527, hereinafter referred to as “Huang”)


	In regards to Claim 3, the combination of Bell, Guo and Nathan teach the method of claim 1, Bell further teaches the method of securely storing data across a network in the blockstrand distributed database of claim 2, further includes, ((Par. (0018) “trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain”; store data across a network in a blockstrand distributed data base (store ledgers with transactions in a blockchain))
between the first Smartblock and the second Smartblock (Par. (0025) “Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all ‘in-flight’/pending transactions.”; second Smartblock (each Gardner node creates a genesis block))
 pruning the blockstrand by deleting the first Smartblock …… (Par. (0025) “When pruning expired transactions, at a given point in time, for example, at the end of the day, the gardener node(s) determines that a new ledger is required. Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger,”; pruning the blockstrand (pruning transaction in the blockchain)), (Par. (0026) “thereafter all nodes have read-only/query access. Typically retired ledgers would be pruned and discarded, but nodes could optionally keep the retired ledger or portions thereof. No nodes have write or update access since the ledger was sealed with a sealing block and all nodes have read-only/query access.”; by deleting the first Smartblock (pruned and discarded corresponding to ledgers with blocks))
	However Bell, Guo and Nathan do not explicitly teach determining if the expiration threshold in each of the expiration field in each of the data blocks ….. has been met, and the data nodes were located between the first Smartblock and the second Smartblock.
Wherein Novo Diaz teaches determining if the expiration threshold in each of the expiration field in each of the data blocks ….. has been met, and (Par. (0020) “The reincarnation blocks are created and included to the blockchain when a pre-defined condition is satisfied. The reincarnation blocks are associated with expiration times. When the expiration time is reached, a reincarnation block is selected and preceding the reincarnation block are deleted from the blockchain. This solution requires a definition of a new type of blocks as well as the monitoring of the expiration time and/or the predefined condition that is to be met by the blockchain.”; determining if the expiration threshold has been met (each of the data blocks (reincarnation blocks) includes an expiration field that is reached)) (Examiner notes: As stated in the claim objections above the phrase “if” is a conditional limitation that may or may not occur Examiner suggest amending the claims by using the phrase “when” to recite a definitive and performed step))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Novo Diaz within the teachings of Bell, Guo and Nathan to include each of the data blocks includes an expiration field because of analogous concept of blockchain technologies and time-based verification. Novo Diaz includes a process in which an expiration time or field are present at each of the blocks. This allows user to identify outdated or possibly compromised blocks due to the time limit exceeding the field or threshold. This detection component of time proves important in commercial venues and validating blocks that do not exceed the time. This maintain the integrity as a whole of the blockchain network and provides assurances that the network of nodes with medical, financial or personal data would not be exposed due to outdated blocks.
However Bell, Guo, Nathan and Novo Diaz do not explicitly teach and the data nodes were located between the first Smartblock and the second Smartblock.
	Wherein Huang teaches and the data nodes were located between the first Smartblock and the second Smartblock. (Par. (0028-0029) “FIG. 2. Blockchain 100 may include genesis block 105 and block 110. [..] a genesis block 105, which is the first block of the chain, and subsequent blocks 110 that are linked to the previous blocks 110 to form the chain. In one embodiment, each block 110 comprises a plurality of fields such as a block ID, a time stamp that records the time that this block 110 is created”; between first and second Smartblock (genesis block 105 and 110)), (Par. (0038) “the trusted organization; determining that a tenure for the node has expired; removing the node from the list of trusted nodes based on the expiration of the tenure; and identifying a new trusted node based at least in part on removing the node from the list of trusted nodes.”; deleting the data nodes between the first and second smartblocks ( removing the nodes based on expiration))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huang within the teachings of Bell, Guo, Nathan and Novo Diaz to include the data nodes were located between the first Smartblock and the second Smartblock because of the analogous concept of blockchain technologies and verification of data based on time. Huang includes a process of deleting the data nodes between the two smartblocks. This is important because by deleting or removing data nodes it creates trusted in the consensus of the blockchain network. This provides an indication of trustworthy notes from outdated or possibly compromised nodes. This proves important in the field of tracking good from manufacture to customers by verifying the authenticity of the nodes and parties in contact and deleting or removing unwarranted or unauthorized nodes before payment or the exchange is completed. This provides high credibility to other nodes in the blockchain by filtering various nodes to promote free exchange of data unimpeded. 


In regards to Claim 9, claims 9 is a system claim that recite similar limitations to the method of claim 3 and the teachings of Bell, Guo, Nathan, Novo Diaz and Huang address all the limitations discussed in claim 3 and are thereby rejected under the same grounds.

Claims 4 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”) and Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”) and Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”) in further view of Jiang et al. (U.S Pub. No. 20200143323, hereinafter referred to as “Jiang”)

	
In regards to Claim 4, the combination of Bell, Guo and Nathan teach the method of claim 1, Bell further teaches the method of securely storing data across a network in the blockstrand distributed database of claim 1, (Par. (0018) “trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain”; store data across a network in a blockstrand distributed data base (store ledgers with transactions in a blockchain))
at a second Smartblock ((Par. (0025) “Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all ‘in-flight’/pending transactions.”; second Smartblock (each Gardner node creates a genesis block))
However Bell, Guo and Nathan do not explicitly teach wherein terminating ……. includes generating a previous hash that includes hash data from at least one data block located in each of the blockchains.
Wherein Jiang teaches wherein terminating ……. includes generating a previous hash that includes hash data from at least one data block located in each of the blockchains. (Par. (0026-0028) “Each block includes a cryptographic hash of the previous block, a timestamp, the transaction information, and in some examples a cryptographic hash of itself.  [..] a block in a first blockchain includes as its information the hash of a block in a second blockchain. In this way, the block in the first blockchain is linked with the block in the second blockchain. A block in a particular blockchain may be linked with one or more blocks across multiple blockchains”; hash data from at least one block located in each of the blockchains (block in first blockchain includes hash of a block in second blockchain, linked blockchains)), (Par. (0065) “block N and block N+1. Block N includes previous hash, which is an identifier to the N−1 block, the current has, which is an identifier for the N block, and includes two types of data: product data and transaction data. Block N+1 is similar to block N, where the previous hash is the hash for block N”; previous hash)), (Par. (0059) “the client makes a decision whether to accept or reject [..] to acceptance blockchain 110. After the feedback provided (e.g., after information indicating updates to the contextual information of the acceptance report is received), a new block of statistics (for referred Standards) will be generated and inserted to acceptance blockchain 110”; wherein terminating (rejected data of blockchain)), (Par. (0054) “Also, by keeping a counter of how many times acceptance reports are accepted and how many time acceptance reports are rejected, the counts may be a form of voting from clients indicating which are good acceptance reports”; wherein terminating (rejected reports of blockchain)), (Par. (0042) “blocks in acceptance blockchain 110 store information indicating how often the acceptance report conforming to the checklist or standards document was referred to,”; blocks in blockchain corresponding to reports))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jiang within the teachings of Bell, Guo and Nathan to includes a previous hash of hash data from another block in each blockchain and a terminating process because of the analogous concept of blockchain technologies and hash verification. Jiang includes a process in which a block includes hash data from another block in another or second blockchain, this is important because it links multiple blockchain networks and users attempting to exchange various documents and information. By implementing a hash data from at least another block in each blockchain the users are more securely protected to connect without concerns of malicious attackers penetrating the system as users going between different ledgers. By creating a link and a hash based verification documentation such as housing, property rights, food manufacturing and transport and voting can be authentically confirmed and files can be tracked down more efficiently. 

In regards to Claim 10, claims 10 is a system claim that recite similar limitations to the method of claim 4 and the teachings of Bell, Guo, Nathan and Jiang address all the limitations discussed in claim 4 and are thereby rejected under the same grounds.


Claims 6 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”) and Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”) and Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”) in further view of Spanos et al. (U.S Pub. No. 20160028552, hereinafter referred to as “Spanos”)

	In regards to Claim 6, the combination of Bell, Guo and Nathan do not explicitly teach the method of securely storing data across a network in the blockstrand distributed database of claim 5, wherein the Smartblock Identifier is a smartblock flag.
	Wherein Spanos teaches the method of securely storing data across a network in the blockstrand distributed database of claim 5, wherein the Smartblock Identifier is a smartblock flag. (Par. (0010) “ creating a root block payload to be included as part of a root block, [..] fork block header comprising at least said payload hash [..] a fork block flag, and a payload data descriptor; storing said short hash in said fork block as said one or more authorized fork hashes; computing the fork header hash from inputs of at least said one or more authorized fork hashes”;  Smartblock identifier (hash of fork block corresponding to root block)) is a smartblock flag (fork block flag comprises of block)), (Par. (0050) “the fork flag 411 in the root block 401 is set, then an authorized hash is stored identifying a second root block that begins a valid fork. When a root block is a fork block, the second root block must be created first.”; Smartblock identifier (root block with hash) is a smartblock flag (fork flag in the root block)), (Par. (0033) “The fork flag 107 is an indicator used to determine whether a fork is allowed from this block. The authorized hashes 108 indicate which blocks, identified by a hash, are allowed to chain off of this block. According to one embodiment, the authorized hashes 108 are only stored as part of the block if the fork flag 107 is set. In another embodiment, a single authorized hash 108 is present regardless of whether the fork flag 107 is set, but the authorized hash 108 data may be zeroed out or ignored when the fork flag 107 is not set.”; smartblock flag (fork flag is an indicator)), (Examiner notes: In the instant application the specification state on Par. (0082) that the Smartblock flag corresponds to an indicator whether connection occurs. Therefore it will be broadly and reasonably interpreted as such))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Spanos within the teachings of Bell, Guo and Nathan to include the Smartblock Identifier is a smartblock flag.  because of the analogous concept of blockchain technologies and verification of data based on time. Spanos includes an implementation of a smartblock flag as the identifier. This is important because by incorporating a flag into the block of the blockchain it identifies users whether or not a connection or exchange between the smartblock has occurred or not. This serves important in the detection of blockchain user in an election that correspond to a smartblock storing votes and providing an indicator of the connection made between other users in the precinct. This also serves significance in the field of property rights and public disputes by establishing an uncompromised connection and a flag or indicator of users that submit documentation, records and so on without human error or modification. By creating a smartblock flag it alerts various nodes in the blockchain the authentic and valid block and rightful communication. This promotes high confidence in the users and maintains the integrity as a whole of the system. 

In regards to Claim 12, claims 12 is a system claim that recite similar limitations to the method of claim 6 and the teachings of Bell, Guo, Nathan and Spanos address all the limitations discussed in claim 6 and are thereby rejected under the same grounds.


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DeRosa-Grund; H. (U.S Pub. No. 20210092185) “BLOCKCHAIN ARCHITECTURE, SYSTEM, METHOD AND DEVICE FOR AUTOMATED CYBERSECURITY AND DATA PRIVACY LAW COMPLIANCE WITH A PARTITIONED REPLICATION PROTOCOL”. Considered this reference because it addressed the expiration fields and determining a validity period of the blocks in the blockchain network.

D'AMORE; Brandon E. (U.S Pub. No. 20150347971) “SYSTEMS AND METHODS OF CREATIVE WORK COLLABORATIVE SYSTEMS”. Considered this application because it relates to the similar concept by the same inventor of verifying the integrity of rights and information.

THATCHER; Joel P. (U.S Pub.  No. 20200019288) “STRANDED BLOCKCHAIN”. Considered this application because it addressed the same concepts of a blockchain network with Smartblocks cited by the same inventors. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498